                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

TERRY SHANNON,                              )
                                            )
            Plaintiff,                      )
                                            )
      vs.                                   )          Case No. 4:19 CV 1789 CDP
                                            )
VIVIAL MEDIA LLC, et al.,                   )
                                            )
            Defendants.                     )

                  MEMORANDUM AND ORDER OF DISMISSAL

This matter is before the Court on its review of the file. “In every federal case the

court must be satisfied that it has jurisdiction before it turns to the merits of other

legal arguments.” Carlson v. Arrowhead Concrete Works, Inc., 445 F.3d 1046,

1050 (8th Cir. 2006). The Eighth Circuit has admonished district courts to “be

attentive to a satisfaction of jurisdictional requirements in all cases.” Sanders v.

Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987). Statutes conferring diversity

jurisdiction are to be strictly construed. Sheehan v. Gustafson, 967 F.2d 1214,

1215 (8th Cir. 1992). “If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

“Even in the absence of a challenge from any party, courts have an independent

obligation to determine whether subject matter jurisdiction exists.” Sac & Fox
Tribe of the Mississippi in Iowa, Election Bd. v. Bureau of Indian Affairs, 439 F.3d

832, 836 (8th Cir. 2006) (citing Arbaugh v. Y & H Corp., 546 U.S. 500 (2006)).

      Plaintiff filed this suit pro se alleging federal subject matter jurisdiction on

the basis of diversity of citizenship. 28 U.S.C. § 1332. He claims that this Court

has subject matter jurisdiction over his claim “for nominal and punitive damages

pursuant to Missouri Revised Statute § 290.140” because “the amount in

controversy exceeds $250,000.” Even if that were true, the face of plaintiff’s

complaint fails to invoke federal subject matter jurisdiction over his claim. A

federal court can exercise diversity jurisdiction under 28 U.S.C. § 1332 only if the

amount in controversy exceeds $75,000 and no defendant holds citizenship in the

same state as the plaintiff. Cascades Development of Minnesota, LLC v. National

Specialty Ins., 675 F.3d 1095, 1098 (8th Cir. 2012); OnePoint Solutions, LLC v.

Borchert, 486 F.3d 342, 346 (8th Cir. 2007). “The pleadings, to establish

diversity, must set forth with specificity the citizenship of the parties.” Barclay

Square Properties v. Midwest Fed. Sav. & Loan Ass’n of Minneapolis, 893 F.2d

968, 969 (8th Cir. 1990).

      Here plaintiff does not properly allege the citizenship of any of the parties.

Moreover, the only facts he does allege -- that he lives in Missouri and the

corporate defendant is a Missouri corporation -- preclude diversity of citizenship.

In addition, plaintiff fails to properly allege the citizenship of the corporate


                                            2
defendant, which is a limited liability company. For limited liability companies,

the Court must examine the citizenship of each member of the limited liability

company for purposes of diversity jurisdiction. GMAC Commercial Credit, LLC v.

Dillard Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004). Plaintiff’s complaint

does not even identify the members of the limited liability company, much less

properly allege their citizenship. A pleading that does not allege the citizenship of

each member of a limited liability company is insufficient to establish diversity

jurisdiction. Barclay Square Properties, 893 F.2d at 969. Finally, the complaint

fails to invoke the Court’s subject matter jurisdiction because it contains no

allegations at all as to the citizenship of the individual defendant. For these

reasons, plaintiff’s complaint does not establish the Court’s subject matter

jurisdiction over this action.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s complaint is dismissed without

prejudice for lack of subject matter jurisdiction.

      A separate Order of Dismissal is entered this same date.




                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE
Dated this 27th day of June, 2019.



                                           3
